DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Worden (US20190078361 hereinafter “Worden”).
With regard to claim 1, Worden teaches
An opening apparatus for a motor vehicle door, the opening apparatus comprising: 
an electric drive (60); 
an actuator (24) configured to be adjusted by the electric drive (60), wherein the actuator (24) is configured to engage the motor vehicle door (“This configuration can also be reversed with the presenting actuator mounted in one of the body pillars such that the actuator pushes on the door”, para [0052]) and the motor vehicle door (12a) being configured to be opened (see figures 2A-2E) by the actuator (24), and
at least one sensor (68) for detecting actuating movement (“The door motion can be detected, for example, by the Hall effect sensor 68 since the electric motor 60 starts to rotate as the spindle 70 advances with the door”, para [0056]), wherein the at least one sensor (68) is configured to provide continuous detection (actuating movement starts when motor starts that rotates spindle 70 to push door open) of the actuating movement, wherein the at least one sensor (68) is further configured to detect engagement (94 to 96 to 100, “The door motion can be detected, for example, by the Hall effect sensor 68 since the electric motor 60 starts to rotate as the spindle 70 advances with the door now starting to be spaced from the vehicle body”) of the actuator (24) with the motor vehicle door (12a) and to halt actuating movement (102 to 106 to 90, when retracted the actuator is halted until 92) when the actuator (24) is no longer in contact with the motor vehicle door (12a). 
(The sensor 68 detects actuating movement and contact of the actuator with the door because the sensor senses when the motor starts to rotate which simultaneously advances the spindle 70 with the door thus reading on the claim that the sensor detects both actuating movement and the engagement of the actuator with the door, see last two sentences of para [0056])

	With regard to claim 2, 
Wherein the sensor (68) is integrated in the actuator (24) (see figure 4b)

	With regard to claim 3, 
	Wherein the actuator (24) is constructed in at least two parts and has a drive region (74) and a sliding member (80 apart of 70)

	With regard to claim 4, 
the sliding member (80 apart of 70) is movably accommodated in the actuator (24).

	With regard to claim 5, 
the sensor (68) is operable by the sliding member (80 apart of 70) 
(sensor detects movements of actuator and sliding member on door).
	
	With regard to claim 7, 
the actuator (24) is driven by a gearing (62, “gearbox”)

	With regard to claim 8, 
the opening apparatus (all the elements that make up 24) is arranged in a body (16) of the motor vehicle (“This configuration can also be reversed with the presenting actuator mounted in one of the body pillars such that the actuator pushes on the door”, para [0052])

	With regard to claim 9, 
the actuator (24) is adjusted out (see figure 2C) of the body (16) of the motor vehicle (10)

	With regard to claim 16, 
the sliding member (80 apart of 70) is linearly displaceable (see arrows shown next to 80 in figure 4B).

	With regard to claim 17, 
the sliding member (80 apart of 70) is linearly displaceable (see arrows shown next to 80 in figure 4B) along a central axis of the actuator (central axis of 80 in 24).

	With regard to claim 18, 
the actuator (24) has a recess (see annotated figure below) configured to receive the sliding member (80 apart of 70) and including a stop for the sliding member (80 apart of 70)

    PNG
    media_image1.png
    603
    660
    media_image1.png
    Greyscale

	With regard to claim 19, 
the recess (see annotated figure above) includes the sensor (68) that is engageable by the sliding member (80 apart of 70) (68 detects movement of 80 apart of 70 by detecting movement of motor 60).

	With regard to claim 20, 
the actuator (24) is flush (with use of 78) with the body (16) of the motor vehicle (10) 
(“This configuration can also be reversed with the presenting actuator mounted in one of the body pillars such that the actuator pushes on the door”, para [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Worden in view of Schumacher (US20090007707 hereinafter “Schumacher”).

	With regard to claim 6, Worden does not teach 
wherein the actuator (24) is configured as a rack in the drive region (74) as Worden teaches a spindle (70) that drives the sliding member (80).

	However, Schumacher teaches a mechanism for opening and closing a door that has an actuator (32) that is configured as a rack (13) in its drive region (28)

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Worden, to have the actuator configured as a rack in the drive region because rack and pinions were known in the art to provide a simple and inexpensive way to provide horizontal movement to a system.

	With regard to claim 10, Worden is silent to the actuator (24) being made of plastic material in some regions

	However, Schumacher teaches a housing (5) of the actuator as well as bearing bushes (24, 25) made of plastic (see para [0025] and [0031])  
	
	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Worden, to have the actuator be made of plastic in some regions because plastic was known in the art to provide a inexpensive and efficient material to make vehicle components out of as many vehicles use a multitude of variation of plastics throughout vehicles.

	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Worden in view of Fenelon (US20040111970 hereinafter “Fenelon”)

	With regard to claims 11- 14, Worden teaches a gearbox but is silent to the gearing being a three-stage gearing 

However, Fenelon teaches an actuator (combination of rack, gears, spindle, and motor) for moving a window that contains gearing being comprised of a three-stage gearing (three stage gearing comprising 126, 128, 138, 140, 142)
	Including a first gearing stage that includes a worm (140) arranged on an output shaft (138) of the electric drive (134) and a worm gear (142) that is engageable with the worm (140).
	A second gearing stage including a pinion (126) that is connect to the worm gear (142) in a rotatably manner by a first spindle (144), the pinion being meshingly engageable with a gearwheel (194)
	A third gearing stage including a pinion (128) arranged on a second spindle (144 apart of 128) and engageable with teeth (110) of the actuator (combination of rack, gears, spindle, and motor).

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Worden, to have a three-stage gearing comprising a worm gear, pinion, and spindle because this would allow for the system to better manage rotational speed and increase the torque, thus allowing the speed of the door to open slower and smoother. 
 
	With regard to claim 15, Fenelon teaches
the teeth (110) form an axially extending rack (20) on the actuator (combination of rack, gears, spindle, and motor).

Response to Arguments
The 112 rejections have been withdrawn in response to the amendment made to the corresponding claims
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637